           Case 2:20-cv-01113-KJM-DMC Document 20 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT,

10                               EASTERN DISTRICT OF CALIFORNIA
11

12   NATIONAL LOAN ACQUISITIONS                         CASE NO. 20-cv-01113-KJM-DMC
     COMPANY, an Oregon corporation,
13                                                      STIPULATION TO CONTINUE HEARING
                   Plaintiff,                           ON DEFENDANTS’ MOTION TO
14
                                                        DISMISS PURSUANT TO FRCP 12(b)(7)
15   vs.
                                                        Date:          August 14, 2020
16
     JEROME W. H. NISWONGER, an                         Time:          10:00 a.m.
     individual, et al.                                 Judge:         Hon. Kimberly J. Mueller
17
                                                        Courtroom:     3
18
                   Defendants.
19

20                 Pursuant to Local Rules 230(f), 143, 144(a) of the United States District Court for

21   the Eastern District of California, Plaintiff NATIONAL LOAN ACQUISITIONS COMPANY,

22   an Oregon corporation, (“Plaintiff”) and Defendants JEROME W. H. NISWONGER, an

23   individual, in his individual capacity; BRENDA NISWONGER, an individual, in her individual

24   capacity; JEROME W. H. NISWONGER, in his capacity as Trustee of the Jerome W. H.

25   Niswonger and Brenda Niswonger Revocable Trust dated 3-12-99; BRENDA NISWONGER, in

26   her capacity as Trustee of the Jerome W. H. Niswonger and Brenda Niswonger Revocable Trust

27   dated 3-12-99 (collectively "Defendants"), by and through their respective undersigned counsel,

28   HEREBY STIPULATE that:
           Case 2:20-cv-01113-KJM-DMC Document 20 Filed 07/29/20 Page 2 of 2



 1      1. A continuance of the hearing on Defendants’ Motion to Dismiss Pursuant to FRCP
 2          12(b)(7) (the “Motion”), ECF 11, from August 14, 2020 to September 4, 2020, at 10:00,
 3          before the Honorable Kimberly J. Mueller (the “Continued Hearing Date”).
 4      2. Any Opposition to the Motion shall be filed and served not less than fourteen (14) days
 5          preceding the Continued Hearing Date. Any Reply to the Opposition shall be filed and
 6          served not less than seven (7) days preceding the Continued Hearing Date.
 7
     Dated: July 28, 2020                BERLINER COHEN LLP
 8

 9                                              /s/ Joshua J. Borger (as authorized on 7/23/2020)
                                         By: _____________________________________
10
                                                Joshua J. Borger, Esq. (SBN 231951)
11
                                         Attorneys for Defendants
12                                       10 Almaden Blvd., Eleventh Floor
13
                                         San Jose, California 95113
                                         Telephone: (408) 286-5800
14                                       Joshua.Borger@berliner.com
15

16
     Dated: July 28, 2020                KRAFT LAW

17
                                               /s/ Douglas H. Kraft
18
                                         By:_____________________________________
19                                             Douglas H. Kraft, Esq. (SBN 155127)

20                                       Attorneys for Plaintiff
                                         11335 Gold Express Drive, Suite 125
21
                                         Gold River, California 95670
22                                       Telephone: (916) 880-3040
                                         dkraft@douglaskraft.com
23

24
                   IT IS SO ORDERED.
25
                   This order resolves ECF No. 17.
26

27   DATED: July 28, 2020.
28
